Citation Nr: 1549983	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  08-13 320	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a lung disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a rectal disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama, which denied the benefit sought on appeal.  Jurisdiction over the case was subsequently transferred to the RO in Louisville Kentucky.

The Veteran's back claim was remanded for additional development in March 2014.  The matter again is before the Board.  As to the other issues before the Board, an April 2013 Statement of the Case (SOC) denied the kidney, lung, and rectum disorders.  VA's Veterans Appeals Control and Locator System (VACOLS) includes an entry stating that a substantive appeal for the issues was received in May 2013.  A June 2014 VACOLS entry, however, indicated that the substantive appeal could not be located.  The Veteran subsequently submitted another substantive appeal (VA Form 9) in June 2014 and the RO treated the claims as having been timely appealed as a result of the missing May 2013 substantive appeal.  In July 2014, the RO certified the kidney, lung, and rectal disorders to the Board.  In light of the foregoing, the Board will take jurisdiction of these claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  In addition, a paper temp file was reviewed.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

On May 4, 2015, the Board was notified by the Veteran's surviving spouse that the Veteran died in April 2015.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


